BUNNELL, District Judge.
Under the provisions of Com-' piled Laws of Alaska, §§ 709 to 724, inclusive,.a lien may be acquired for labor performed upon sawlogs, and by appropriate proceedings the same may be. foreclosed and the logs sold to satisfy the claim for the labor performed. Section 715 provides that the claim must be filed within 30 days after the rendition of the services or after performing the work or labor. By the provisions of section 718 the lien provided for does not bind the logs for a longer period than six months after the claim has been filed unless an action be commenced within that time to enforce the lien. Section 712 is as follows:
“The liens provided for in this chapter are preferred liens and are prior to' any and all other liens, and no sale, transfer, mortgage, or assignment of any sawlogs, spars, piles, or other timber or manufactured lumber shall defeat the lien thereon as herein provided.”
Under section 719 it is provided that:
“The liens provided for in this chapter shall be enforced by an action and shall be governed by the laws regulating the proceedings relating to the mode and manner of trial and the proceedings and laws to secure property so as to hold it for the satisfaction of any lien that may be against it.”
In action No. 355-1 the plaintiff, who is the intervener herein, began his action within the time prescribed by statute. The plaintiff in this action is not made a party defendant in action No. 355-1, and the complaint in intervention herein *376was not filed until August 23, 1920. The position taken by the intervener is that it was not necessary for him to make the Miners’ & Merchants’ Bank a .party defendant in No. 355— I; that, having instituted that action against the J. E. Riley Investment Company within the time 'provided by statute, he could bide his time and intervene in any action subsequently brought by any party seeking to foreclose a lien against the same property and have determined therein the question of the superiority of his claim of lien. It is one thing to acquire a lien, and, when once acquired, it is a preferred lien and prior to any and all other liens as provided in section 712, and the lien when once acquired exists for a period of six months, but to continue it in force for a longer period is entirely a different matter. In order to obtain a foreclosure of a lien an action must be commenced in the district court. By commencing such an action within the time provided by statute the lien is preserved during the .pendency of the action, but only those who are made .parties to the action are bound by the decree of the court. The files and records of the recorder for the Otter recording precinct were available to the intervener herein at the time he instituted action No. 355-1. It was optional with him. whether or not he brought an action to foreclose his lien. It was also optional with him whether or not he would contest the lien of any other party upon the same property. The statute of limitations runs in favor of the party or parties having an adverse interest as well as in favor of the indispensable party. Utah Implement-Vehicle Co. v. Bowman (D. C.) 209 Fed. 942, and cases there cited.
The demurrer is sustained.

c§zs>See same topic & KEY-NUMBEK in all Key-Numbered Digests & Indexes